Citation Nr: 0502946	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  04-07 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
post-traumatic stress disorder and evaluated it as 30 percent 
disabling.  The veteran appealed this initial evaluation.

FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
manifested by suspiciousness, monthly panic attacks, sleep 
impairment in the form of nightmares, and mild short term 
memory loss.   

2.  The record does not demonstrate that the veteran 
experiences flattened affect, panic attacks more than once a 
week, impairment of long term memory, deficiencies in 
judgment or thinking, suicidal or homicidal ideation, 
obsessional rituals, near-continuous panic, gross impairment 
in thought processes, persistent delusions or hallucinations, 
or disorientation to time or place.

CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
the veteran's post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from an 
appeal of the initial rating for post-traumatic stress 
disorder.  In this context, the Board notes that a 
substantially complete application was received in June 2002.  
In July 2002, prior to its adjudication of this claim, the 
AOJ provided notice to the claimant regarding the VA's duties 
to notify and to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify  VA of any 
information or evidence that he wished VA to retrieve for 
him.  Thus, the Board finds that the content and timing of 
the July 2002 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Disability Evaluation 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for post-traumatic stress 
disorder (PTSD) in December 2002 and was evaluated as 30 
percent disabling under DC 9411.   

PTSD is evaluated under the general rating criteria for 
mental disorders.  A 30 percent rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and, mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, DC 9411.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran testified before the undersigned Veterans Law 
Judge by video conference in July 2004.  He indicated at that 
time that he was experiencing no socialization or 
communication problems.  He reported that he had a very close 
relationship with his family, to include his wife and 
children.  He further stated that he had no problems keeping 
up with his general hygiene. 

The veteran pointed out that he occasionally has issues with 
his temper when he is provoked, especially since retiring.  
He stated he retired due to age.  He reported also that his 
wife told him he tends to get loud if he does not get his own 
way.  The veteran reported having some short term memory 
problems, but no problems with his long term memory.  He does 
not think about his experiences in Vietnam much during the 
day.  He did indicate he has sleeping problems, and in 
particular that he has nightmares that his wife has to wake 
him from.  The veteran testified to having panic attacks 
about once a month, but sometimes less.  He had not had 
suicidal ideation in some time.

The veteran was not on any medication, nor was he receiving 
treatment for PTSD at the time of the hearing.  

In March 2004, in connection with his appeal, the veteran 
underwent VA PTSD examination.  The veteran described his 
marriage as generally stable and his relationships with his 
children as good.  He indicated that he retired in 1993 after 
a good work history, with his last two jobs being a master 
welder fitter for seventeen years and a pipe fitter for 
twenty two and a half years.  
The veteran presented with complaints of a short temper and a 
tendency to overreact even to slight disagreements with 
others.  He described symptoms of hyper-arousal, 
irritability, and "flashbacks."  He reported nightmares 
related to his service as occurring at least twice a week, 
which have caused him to act out in violence in his sleep.  
He indicated he had short term memory problems, and that he 
avoids doing things by himself secondary to a fear that 
something might happen. 

Physical examination revealed the veteran to be a casually 
and appropriately dressed male with adequate hygiene and 
grooming.  His demeanor was cooperative and speech was 
clearly articulated without pressure.  He described his mood 
as "okay."  The veteran appeared euthymic, with a full 
range and appropriate affect.  He did not endorse auditory 
hallucinations and did not clearly describe dissociative 
experiences, despite the alleged flashbacks.  He explained 
that what he was referring to as "flashbacks" were 
specifically his interpretation of behavior noted by his wife 
while sleeping and when having nightmares.  He had overall 
suspiciousness of others.  His thought process was linear, 
however at times circumstantial in his answers to questions.  
Insight was noted to be fair, while judgment was good.  There 
was no evidence of gross cognitive deficits. 

The examiner noted that the symptoms described by the veteran 
were generally isolated to nightmares and active aggression 
while asleep.  He had a long history of regular attendance at 
work, and was an active volunteer in organizations such as 
the Vietnam Veterans of America and Disabled American 
Veterans.  The examiner further noted that any limitations in 
his usual day-to-day activities were minimal. 

A diagnosis of PTSD was confirmed.  A Global Assessment of 
Functioning scale score of 61 was noted, indicative of some 
mild symptoms, but generally functioning pretty well.

To review, the veteran's PTSD is currently evaluated as 30 
percent disabling.  As demonstrated by the March 2004 VA exam 
and the July 2004 hearing testimony, it is manifested 
primarily by suspiciousness, monthly panic attacks, sleep 
impairment in the form of nightmares, and mild short term 
memory loss.  The veteran had good work efficiency prior to 
retirement, and continued to volunteer his time after 
retirement.  With respect to social impairment, the veteran 
has indicated he has no socialization or communication 
problems.  He has good relationships with his family members.  
Thus, he has not demonstrated a difficultly in establishing 
and maintaining effective relationships.  His affect was most 
recently evaluated as full range and appropriate.  Though his 
speech was at times circumstantial, his thought process was 
linear.  Judgment was not impaired.  There was no evidence of 
panic attacks more than once a week or impairment of long-
term memory such as retention of only highly learned 
material.  These manifestations most nearly approximate the 
occupational and social impairment contemplated by the 30 
percent rating, and not the next higher (50 percent) rating.

The Board notes that the veteran has specifically denied 
suicidal ideation.  There is no evidence to suggest he 
engages in obsessional rituals which interfere with his 
routine activities.  He is not in a state of near-continuous 
panic affecting his ability to function independently.  
Therefore, a 70 percent rating is not warranted.

The Board further notes that there is no showing of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; or grossly inappropriate 
behavior.  The veteran has not been shown to be in persistent 
danger of hurting himself or others.  Nor does the record 
establish that the veteran manifests an intermittent 
inability to perform the activities of daily living, 
including aspects of personal hygiene.  Thus, a total 
disability rating (100 percent) is not warranted.

Based on the evidence, the Board finds that the severity of 
the veteran's PTSD warrants no higher than the 30 percent 
rating.

ORDER

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder is denied. 
	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


